
	

113 HR 3016 IH: Jobs for Urban Sustainability and Training in America Act of 2013
U.S. House of Representatives
2013-08-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 3016
		IN THE HOUSE OF REPRESENTATIVES
		
			August 2, 2013
			Mr. Cohen introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committees on
			 Transportation and
			 Infrastructure, Financial
			 Services, and Education
			 and the Workforce, for a period to be subsequently determined
			 by the Speaker, in each case for consideration of such provisions as fall
			 within the jurisdiction of the committee concerned
		
		A BILL
		To provide grants to cities with high unemployment rates
		  to provide job training, public works, and economic development programs, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Jobs for Urban Sustainability and
			 Training in America Act of 2013.
		2.Grants to cities
			 with high unemployment
			(a)Department of
			 Commerce grants for public works and economic developmentThe Secretary of Commerce may make
			 additional grants—
				(1)to cities with high unemployment, under
			 sections 201, 203, 207, and 209 of the Public Works and Economic Development
			 Act of 1965; and
				(2)under the Trade Adjustment Assistance for
			 Firms Program under chapters 3 and 5 of title II of the Trade Act of
			 1974.
				(b)Department of
			 Labor grants for job training programsThe Secretary of Labor shall carry out
			 adult and dislocated worker employment and training activities under chapter V
			 of subtitle B of title I of the Workforce Investment Act of 1998 (29 U.S.C.
			 2861 et seq.) to benefit cities with high unemployment.
			(c)City with high
			 unemployment definedFor
			 purposes of this section, the term city with high unemployment
			 means a city that—
				(1)has a population
			 of at least 600,000 people; and
				(2)has, for each month beginning with January
			 2009, and ending on the date of the enactment of this Act, an unemployment rate
			 greater than the national unemployment rate (determined by reference to the
			 monthly unemployment data announced by the Bureau of Labor Statistics of the
			 Department of Labor).
				(d)Authorization of
			 appropriationsThere are
			 authorized to be appropriated for all fiscal years—
				(1)$5,000,000,000 for purposes of making
			 grants under subsection (a), and
				(2)$5,000,000,000 for
			 purposes of carrying out subsection (b).
				3.Deduction for income
			 attributable to domestic production activities not allowed with respect to oil
			 and gas activities of major integrated oil companies
			(a)In
			 generalSubparagraph (B) of
			 section 199(c)(4) of the Internal Revenue Code of 1986 is amended by striking
			 and at the end of clause (ii), by striking the period at the end
			 of clause (iii) and inserting , and, and by inserting after
			 clause (iii) the following new clause:
				
					(iv)in the case of a major integrated oil
				company (as defined in section 167(h)(5)), the production, refining,
				processing, transportation, or distribution of oil, gas, or any primary product
				thereof.
					.
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply to taxable
			 years beginning after the date of the enactment of this Act.
			
